92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kay Elliott FARLEY, II, Plaintiff-Appellant,v.Swayn E. MOORE;  Rand Schuft;  Wayne Teglia;  and JohnSlansky, Defendants-Appellees.
No. 95-15650.
United States Court of Appeals, Ninth Circuit.
Submitted July 11, 1996.*Decided Aug. 2, 1996.

Before:  WOOD, Jr.,** CANBY, and RYMER, Circuit Judges.


1
MEMORANDUM***


2
Kay Elliott Farley, II appeals the dismissal of his action filed pursuant to 42 U.S.C. § 1983.  We previously affirmed the denial of Farley's action, but granted rehearing so that the applicability of the Supreme Court's decision in  Heck v. Humphrey, 114 S.Ct. 2364 (1994), could be assessed.


3
Reviewing Farley's complaint under this authority, we find that Farley's complaint fails to allege any compensable injury apart from imprisonment or conviction and is thus barred.   Id. at 2372 n. 7.  Furthermore, Farley's claims are barred as they would, if proven, invalidate his conviction.   Id. at 2372.  The fact that Farley is no longer imprisoned does not affect this result.   Id. at 2374 n. 10.  Therefore, we affirm the district court's dismissal, without prejudice, of Farley's complaint.


4
Affirmed.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Harlington Wood, Jr., United States Circuit Judge for the Seventh Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3